Citation Nr: 1727992	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease (DJD) of the cervical spine, to include as secondary to status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the United States Army from March 1983 to January 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the claim for further development in September 2012 and March 2016.

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim for entitlement to service connection for a cervical spine disorder, to include DJD of the cervical spine, to include as secondary to status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement, remand is required to obtain another VA examination and etiology opinion.

As noted above, the Board remanded this case in March 2016, in part, to provide the Veteran with a VA examination in order determine the nature and severity of any cervical spine disorder or DJD present during the period of the claim.  The Board directed the examiner to review the Veteran's pertinent history and the examination results and identify all acquired psychiatric disorders that have been present during the period of the claim.  The Board specifically stated that examiner was "to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of the degenerative joint disease of the cervical spine and any other cervical spine disorder."  The Board also directed the examiner to "specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during his period of active service, or is related to any event or injury in service, to include the in-service motorcycle accident" and "opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement."

The Veteran was afforded a VA examination in September 2016.  After reviewing the claims file, examining the Veteran, and documenting the Veteran's assertion that he suffered an in-service motor vehicle accident that resulted in left scapula and collar bone injuries and resulting continuous neck pain, the examiner opined that "diagnosis of cervical spine disorder is not at least as likely as not (50 percent or greater probability) incurred in or caused by service."  The examiner's rationale was that "no objective evidence of a cervical spine condition was found documented in currently available STRs."  With regard to the specific question of whether the cervical spine disorder was related to any incident in service, including the in-service motorcycle accident, and whether the cervical spine disorder was caused or aggravated by the service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement, the examiner merely stated that "no objective evidence of a cervical spine condition was found documented in currently available STRs."

Upon review, the Board finds that the September 2016 examination was inadequate.  First, the examiner did not sufficiently address all of the questions specified in the March 2016 Board remand.  The examiner was asked to opine as to whether the Veteran's cervical spine disorder could be related to the Veteran's in-service motorcycle accident, and whether the Veteran's disability was caused or aggravated by the service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement; however, he provided no such decision.  In addition, although the examiner documented the Veteran's complaint of continuous neck pain since the in-service motor vehicle accident, the examiner inexplicably discounted those assertions when based his negative nexus opinion on the lack of "objective evidence of a cervical spine disorder" documented in "currently available STRs."  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the requested development was not completed, and the September 2016 examination was otherwise inadequate, the claim must again be remanded so that remedial compliance with the Board's March 2016 remand can occur.  See id.; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report). 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and severity of the degenerative joint disease of the cervical spine and any other cervical spine disorder. 

The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, including a copy of this remand, current complaints, and the nature and extent of the degenerative joint disease of the cervical spine and any other cervical spine disorder.

For the degenerative joint disease of the cervical spine and any other cervical spine disorder, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during his period of active service, or is related to any event or injury in service, to include the in-service motorcycle accident.

For the degenerative joint disease of the cervical spine and any other cervical spine disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement.

If the examiner finds that the degenerative joint disease of the cervical spine and any other cervical spine disorder was aggravated by his service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement, then he/she should specify the baseline level of disability of the cervical spine disorder prior to aggravation and the permanent, measurable level of increased impairment due to status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement.

IN RENDERING ALL REQUESTED OPINIONS, THE EXAMINER IS TO CONSIDER COMPETENT AND CREDIBLE THE VETERAN'S STATEMENTS AS TO SUFFERING NECK PAIN FOLLOWING THE IN-SERVICE MOTOR VEHICLE ACCIDENT.  THE EXAMINER IS ALSO SPECIFICALLY DIRECTED TO NOTE THAT THE VETERAN IS SERVICE CONNECTED FOR RESIDUALS OF A TRAUMATIC BRAIN INJURY AND MULTIPLE UPPER AND LOWER BODY INJURIES AS A RESULT OF THE IN-SERVICE ACCIDENT.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).


4.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





